DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 8/7/2019. Claims 1-20 are pending and claims 1, 9 and 17 are the independent claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20160073983; hereafter Miyazaki) in view of Lewellen et al. (CN 102655813; hereafter Lewellen; English machine translation provided).

 Miyazaki discloses a method/system for altering paths of optical photons passing through a scintillator comprising a plurality of vertical sides [reflection film 61 in Figs 4A, B, par 0049-50; reflection film 75 in Fig 5, par 0057-58] the method comprising forming a reflective belt around  the scintillator by creating a portion of the reflective belt inside the scintillator on a vertical plane parallel with a vertical side of the plurality of vertical sides [Figs 4, 5]. 
Miyazaki fail to disclose the reflective structure is inside the scintillator and wherein creating the portion of the internal reflective belt comprises generating a plurality of defects on the vertical plane.
Lewellen teaches a laser engraving process to produce point defects in the scintillation crystal to change the path of light [abstract, par 0022, 0025, 0027, 0057, 0063, Figs 4-6]
One of ordinary skill would recognize that using Lewellen’s invention in Miyazaki’s invention would allow for having an internal reflective structure within the scintillation crystal in order to change the path of the scintillation photons while reducing light losses that external reflective layers produce.

Lewellen teaches using several configurations for the plurality of defects in Figs 4-6, such as the tapered triangular form [in Fig 4], a uniform width shape [in Fig 5] and evenly distributed form [Fig 6]. Lewellen teaches that defects can be changed in shape and density depending on the need which for the case [of Fig 6] is reducing the chance that a photon escapes and is not detected by the photodetector [par 0057].
Hence one of ordinary skill would recognize that having the defects in the form of a reflective belt confines the photons within the scintillator crystal.
around  the scintillator by creating a portion of the reflective belt inside the scintillator on a vertical plane parallel with a vertical side of the plurality of vertical sides [Figs 4, 5]. 
Miyazaki fail to disclose the reflective structure is inside the scintillator and wherein creating the portion of the internal reflective belt comprises generating a plurality of defects on the vertical plane.
Lewellen teaches a laser engraving process to produce point defects in the scintillation crystal to change the path of light [abstract, par 0022, 0025, 0027, 0057, 0063, Figs 4-6]
One of ordinary skill would recognize that using Lewellen’s invention in Miyazaki’s invention would allow for having an internal reflective structure within the scintillation crystal in order to change the path of the scintillation photons while reducing light losses that external reflective layers produce.

Lewellen teaches using several configurations for the plurality of defects in Figs 4-6, such as the tapered triangular form [in Fig 4], a uniform width shape [in Fig 5] and evenly distributed form [Fig 6]. Lewellen teaches that defects can be changed in shape and density depending on the need which for the case [of Fig 6] is reducing the chance that a photon escapes and is not detected by the photodetector [par 0057].
Hence one of ordinary skill would recognize that having the defects in the form of a reflective belt confines the photons within the scintillator crystal.

One of ordinary would recognize that using Lewellen’s teachings in Miyazaki’s invention allows it to be used in a medical application.

Regarding claims 2, 3, 10, 11, 18, Miyazaki in view of Lewellen disclose the method/system of claims 1 and 9, 17, and Miyazaki fails but Lewellen teaches wherein generating the plurality of defects comprises generating the plurality of defects in a rectangular shape with a width and vertical distance based on optimal values for sensitivity and spatial resolution [Fig 6, par 0057]. Motivation to combine is the same as for claim 1.

Regarding claims 4-6, 12-14, 19 Miyazaki in view of Lewellen disclose the method/system  of claims 2 and 10,18, and Miyazaki fails but Lewellen teaches using several configurations for the plurality of defects in Figs 4-6, such as the tapered triangular form [in Fig 4], a uniform width shape [in Fig 5] and evenly distributed form [Fig 6]. Lewellen teaches that defects can be changed in shape and density depending on the need which for the case [of Fig 6] is reducing the chance that a photon escapes and is not detected by the photodetector [par 0057].


Regarding claim 8, Miyazaki in view of Lewellen disclose the method of claim 2, 
and Miyazaki fails but Lewellen teaches generating the plurality of defects comprises generating each of the plurality of defects in a spherical shape by engraving a portion of the scintillator on the vertical plane utilizing a laser beam [SSLE, par 0039].

Regarding claim 15, Miyazaki in view of Lewellen disclose the system of claim 9 and Miyazaki fails but Lewellen teaches the scintillator comprises a monolithic crystal [Figs 4, 5, abstract, par 0057]. Motivation to combine is the same as claim 9.

Regarding claim 16, Miyazaki in view of Lewellen disclose the system of claim 9 and Miyazaki fails but Lewellen teaches each of the plurality of defects comprising a spherical shape [spot defect, par 0057, Fig 6].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884